DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 2016/0208118) in view of Chritien et al. (US 2012/0086761).
Takabayashi et al. discloses an actinic radiation curable inkjet ink, comprising:
               an actinic radiation polymerizable compound (Abstract: The ray-curable ink jet ink comprising a photopolymerizable compound); 
              a polyester resin (paragraph [0168]: The actinic radiation-curable inkjet ink may contain various additives and resins such as polyester-based resin); and
		a gelling agent selected from the group consisting of aliphatic ester-based wax, aliphatic ketone-based wax, paraffin wax and microcrystalline wax (paragraphs [0081]-[0084]: Examples of such a gelling agent include aliphatic ketone compounds, aliphatic ester compounds, paraffin wax, microcrystalline wax).
	Takabayashi et al. however does not teach wherein the polyester resin is crystalline. 
	Chritien et al. discloses a radiation-curable ink comprising at least one crystalline polyester resin (Abstract).
Abstract).
	Takabayashi et al. also discloses the following claims:
	Regarding to claim 2: wherein the gelling agent is a gelling agent selected from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax (paragraphs [0082]-[0083]).
Regarding to claim 6: wherein a content of the wax based on a total mass of the actinic radiation curable ink is 0.01 to 7.0wt% (paragraph [0014]).
2.	Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2014/0002534) in view of Chritien et al. (US 2012/0086761).
	Maeda et al. discloses an actinic radiation curable inkjet ink, comprising:
               an actinic radiation polymerizable compound (Paragraph [0054]: The actinic ray curable compound is a radical polymerizable compound); 
              a polyester resin (paragraph [0155]: The actinic radiation-curable inkjet ink may contain various additives and resins such as polyester-based resin); and
		a gelling agent selected from the group consisting of aliphatic ester-based wax, aliphatic ketone-based wax, paraffin wax and microcrystalline wax (paragraphs [0074]-[0075]: The ketone wax and ester wax can act as a gelling agent). 
Maeda et al. however does not teach wherein the polyester resin is crystalline. 
	Chritien et al. discloses a radiation-curable ink comprising at least one crystalline polyester resin (Abstract).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the polyester resin in Maeda’s ink to be a crystalline polyester resin for purpose of forming a phase change ink as taught by Chritien et al. (Abstract).
Maeda et al. also discloses the following claims:
	Regarding to claims 2-4: wherein the gelling agent is a gelling agent selected from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax (paragraphs [0074]-[0075]); wherein the aliphatic ester wax is wax having an ester group represented by the following formula (1) R1-(C=0)-0-R2, wherein R1 and R2 each independently represent a saturated or unsaturated hydrocarbon group having 17 to 25 carbon atoms, wherein the aliphatic ketone wax is wax having a ketone group represented by the following formula (2) R3-(C=0)-R4, wherein R3 and R4 each independently represent a saturated  or unsaturated hydrocarbon group having 17 to 25 carbon atoms (paragraphs [0019]-[0022], [0082]).
Regarding to claim 6: wherein a content of the wax based on a total mass of the actinic radiation curable ink is 0.01 to 7.0wt% (paragraph [0024]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/LAM S NGUYEN/Primary Examiner, Art Unit 2853